                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             August 26, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

MICHAEL P. J. IMINSKI                       §
                                            §
        Petitioner                          §
VS.                                         §   CIVIL NO. 2:19-CV-135
                                            §
UNITED STATES OF AMERICA                    §

                                       ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to dismiss for want of prosecution, Dkt. No. 8. No party
has filed objections to the M&R, and the time to file objections has passed. See 28
U.S.C. § 636(b)(1) (setting a 14-day deadline to file objections).
      After independently reviewing the record an applicable law, the Court
ADOPTS the M&R, Dkt. No. 8. Accordingly, pursuant to Federal Rule of Civil
Procedure 41(b), the Court DISMISSES WITHOUT PREJUDICE the above-
captioned case. FED. R. CIV. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127
(5th Cir. 1988) (“A district court may dismiss an action for failure of a plaintiff to
prosecute or to comply with any order of court.”).
      The Court DIRECTS the Clerk of Court to close the case.


      SIGNED this 26th day of August, 2019.



                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge




1/1
